DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species [02a], [03b] and [04b] in the reply filed on 01/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-3, 5 and 8 read on the elected species. Claims 1-8 are presently pending in the application, with claims 4 and 6-7 withdrawn from consideration. Claims 1-3, 5 and 8 are examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a spectroscopic section in claims 1 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka (US 2007/0285771 A1) in view of Nakaoka et al. (US 2010/0036203 A1, hereinafter referred to as “Nakaoka-2”).
Regarding claim 1, Nakaoka discloses an endoscope apparatus comprising: a first excitation light cut filter (12/notch filter; par. [0094]-[0095]; Fig. 6) disposed on an optical axis of return light from an object irradiated with visible light (8; par. [0047]; Fig. 5), first excitation light (9; par. [0048]; Fig. 5) and second excitation light (20; par. [0086]; Fig. 5) including a longer wavelength than a wavelength of the first excitation light (Fig. 6; par. [0048] and [0086]), and configured to block a wavelength band of one of the first excitation light and the second excitation light included in the return light (12; Fig. 6), and emit the return light of a wavelength band other than the blocked wavelength band (Fig. 6; emits reflected visible light) to the a different section; and a second excitation light cut filter (13; par. [0050]-[0051]) disposed on an optical axis of the light of the second wavelength band (Fig. 2) and configured to block a wavelength band of another excitation light of the first excitation light and the second excitation light and the wavelength band of the visible light (Fig. 6), pass light of a wavelength band of first fluorescence excited by the first excitation light (Fig. 6 – first state) and light of a wavelength band of second fluorescence excited by the second excitation light (Fig. 6 – third state), and emit light of a wavelength band other than the blocked wavelength bands to an image pickup device for fluorescence observation (14; Fig. 2).
However, Nakaoka does not specifically disclose a spectroscopic section disposed on the optical axis of return light and configured to separate light of a first wavelength band including a wavelength band of the visible light, make the light of the first wavelength band incident on an image pickup device for white light observation, and separate and emit light of a second wavelength band other than the first wavelength band. Nakaoka-2 teaches an analogous endoscope having a spectroscopic 
Regarding claim 2, Nakaoka in view of Nakaoka-2 discloses the endoscope apparatus according to claim 1, wherein the first excitation light cut filter (22/notch filter) comprises a single notch filter configured to block only the second excitation light (Fig. 6; par. [0095]), and the second excitation light cut filter (13) comprises a long pass filter configured to pass a longer wavelength than the wavelength band of the first fluorescence (Fig. 6 – in the third state).
Regarding claim 3, Nakaoka in view of Nakaoka-2 discloses the endoscope apparatus according to claim 1, wherein the first fluorescence is blue, green or red, and the second fluorescence includes a longer wavelength than a wavelength of the visible light (Fig. 6).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach, or otherwise render obvious, an endoscope apparatus comprising, inter alia, a spectroscopic section configured to separate light of a first wavelength band including a wavelength band of the visible light, make the light of the first wavelength band incident on an image pickup device for white light observation, and separate and emit light of a second wavelength band other than the first wavelength band; a first excitation light cut filter; and a second excitation light cut filter disposed on an optical axis of the light of the second wavelength band emitted from the spectroscopic section and configured to block a wavelength band of another excitation light of the first excitation light and the second excitation light and the wavelength band of the visible light, pass light of a wavelength band of first fluorescence excited by the first excitation light and light of a wavelength band of second fluorescence excited by the second excitation light, and emit light of a wavelength band other than the blocked wavelength bands to an image pickup device for fluorescence observation; wherein one of the wavelength band of the first excitation light and the wavelength band of the second excitation light is included in the first wavelength band. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.
Claim 8 is allowed for the aforementioned reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795